Citation Nr: 1011773	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
knee disability. 

2.  Entitlement to an initial increased rating for left knee 
scarring, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a left 
foot disability.

4.  Entitlement to an initial compensable rating for 
hypertension. 

5.  Entitlement to an initial compensable rating for a 
gastrointestinal disability.

6.  Entitlement to an initial compensable rating for a 
bilateral foot rash.

7.  Entitlement to an initial compensable rating for a right 
wrist disability. 

8.  Entitlement to service connection for a jaw disability.

9.  Entitlement to service connection for migraine headaches.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to July 1991 
and from August 1996 to September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned noncompensable ratings for a 
right knee disability (patellofemoral syndrome with 
tendonitis), left knee scarring (residual scarring, status 
post anterior cruciate ligament (ACL) reconstruction 
surgery), a left foot disability (residuals of a fracture of 
the fifth metatarsal), hypertension, a gastrointestinal 
disability (gastroesophageal reflux disease (GERD) with 
sliding hiatal hernia), a bilateral foot rash (tinea pedis), 
and a right wrist disability (carpal tunnel syndrome), and 
denied service connection for a jaw disability 
(temporomandibular joint dysfunction (TMJ)) and migraine 
headaches.  A March 2009 decision awarded an increased rating 
of 10 percent for the Veteran's left knee scarring, effective 
the date of service connection.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In August 2009, the Veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.

While the Veteran's claim for left knee scarring is now 
before the Board, he is separately service connected for a 
left knee orthopedic disability (patellofemoral syndrome, 
status post ACL reconstruction), rated as 10 percent 
disabling.  A review of the record shows that the Veteran has 
not filed a claim for an increased rating for his left knee 
orthopedic disability.  However, at his August 2009 Board 
hearing, he testified and presented evidence about that 
disability, which raises a claim for a higher rating.  The 
Veteran also submitted evidence to show that his service-
connected psychiatric disability (adjustment disorder) and 
sleep apnea had recently worsened, and the Board finds that 
evidence raises a claim for higher ratings for those 
disabilities.  As none of the Veteran's increased rating 
claims have been developed for appellate review, they are 
referred to the RO for appropriate action.   

Additionally, the Veteran, in written statements and 
testimony before the Board, has indicated that he is 
currently unable to work due to his service-connected left 
knee orthopedic disability and sleep apnea.  The Board 
interprets this evidence as raising an implicit claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
The Board acknowledges that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  However, as the 
Veteran here has based his informal TDIU claim on service-
connected disabilities that are not currently on appeal, the 
Board does not have jurisdiction to review that claim and 
instead refers it the RO for appropriate action.   

The issues of initial compensable ratings for hypertension, 
GERD with hiatal hernia, bilateral tinea pedia, and carpal 
tunnel syndrome of the right wrist, and service connection 
for TMJ and migraine headaches are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since September 30, 2006, the effective date of service 
connection, the Veteran has not complained of pain or other 
symptoms associated with his right knee disability.  On range 
of motion testing, he has consistently demonstrated full 
right knee extension and only slightly limited flexion to 125 
degrees.  There have been no clinical findings of arthritis, 
tenderness to palpation, effusion, subluxation, lateral 
instability, or crepitus in the right knee.  Nor has the 
there been any evidence of functional loss due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  

2.  Since September 30, 2006, the Veteran's left knee 
scarring has been manifested by subjective complaints of 
occasional discomfort and clinical findings of superficial 
scars measuring less than 144 square inches accompanied by 
local tenderness and mild keloid formation.  No elevation or 
depression of the surface contour, tissue loss, inflammation, 
or edema has been shown.  Nor has there been any evidence of 
instability or other functional loss or adherence to the 
underlying scar tissue.  

3.  Since September 30, 2006, the Veteran's left foot 
disability has been manifested by a history of occasional, 
slight pain triggered by severe weather changes, but no 
current reported symptoms.  Minor arthritic changes have been 
shown on X-ray, but no limitation of motion or other clinical 
abnormalities have been found.  Nor has there been any 
evidence of functional loss due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2009).

2.  The criteria for an initial compensable rating for left 
knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 and 
4.118, DCs 7801, 7802, 7803, 7804, and 7805 (2009).

3.  The criteria for an initial compensable rating for a 
bilateral foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5003, 5010, 
5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2009).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is seeking initial compensable ratings for his 
right knee disability, left knee scarring, and left foot 
disability.  Those claims will be examined in turn.

Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint while 
the metatarsals of the foot are considered a single group of 
minor joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2009).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

A Veteran who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2009); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

Since the date of service connection, the Veteran's right 
knee disability has been rated noncompensably disabling under 
DC 5024-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5024 
contemplates tenosynovitis, while DC 5260 pertains to 
limitation of flexion.  38 C.F.R. § 4.71a, DCs 5024, 5260.  
Tenosynovitis is rated based upon limitation of motion of the 
affected joint.  Accordingly, in addition to the diagnostic 
code governing limitation of flexion, DC 5261, which pertains 
to limitation of extension, is applicable.  38 C.F.R. 
§ 4.71a, DC 5261.  The Board will also consider DC 5257, 
which pertains to lateral instability.  38 C.F.R. § 4.71a, DC 
5257.

With respect to other diagnostic codes, the Board finds that 
DCs 5256 (ankylosis of the knee), 5258 (dislocation of 
semilunar cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Moreover, while the claims folder is replete 
with complaints and clinical findings pertaining to the 
Veteran's left knee orthopedic disability, which is not on 
appeal, he has not reported any episodes of right knee 
locking and dislocation, and no such episodes are reflected 
his medical records or VA examination reports.  Similarly, 
ankylosis of the right knee has not been demonstrated.  Nor 
has the Veteran undergone removal of semilunar cartilage in 
that joint.  

The Board now turns to the diagnostic criteria pertaining to 
instability.  Under DC 5257, a 10 percent rating is warranted 
for knee impairment with slight recurrent subluxation or 
lateral instability, and a 20 percent rating is warranted for 
knee impairment with moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  Where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a 0 percent rating, as 
in DC 5257, a 0 percent rating will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).

The record reflects that the Veteran underwent a predischarge 
examination in July 2006 in which he reported a history of 
right knee strain that had its onset in service.  
Specifically, he stated that he had injured his right knee 
during a sporting contest.  The examiner noted that the 
Veteran's service medical records showed that he had been 
diagnosed with and treated for patellofemoral syndrome of the 
right knee.  Significantly, on physical examination, the 
Veteran displayed full flexion and extension in his right 
knee with no functional loss due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  Nor was there any 
evidence of effusion, subluxation, lateral instability, or 
crepitus in the right knee.

In July 2007, the Veteran was afforded a VA joints 
examination in which he complained of chronic left knee pain 
and instability, but denied any current right knee problems.  
No range of motion findings were made at that time.  Nor were 
there any findings of subluxation or instability.  
Contemporaneous X-rays were negative for any signs of 
degenerative joint disease or other abnormalities with 
respect to the right knee.  Consequently, the VA examiner 
declined to diagnose the Veteran with any right knee 
disability and expressly noted that his right knee was 
"okay."  

The Veteran underwent a second VA joints examination in March 
2009 in which he again reported a history of left knee 
problems but did not raise any complaints regarding his right 
knee.  On physical examination, his right knee displayed 
forward flexion to 125 degrees with no fatigue on repetition.  
No measurements of extension were noted.  Nor were there any 
findings of subluxation or lateral instability.  The 
Lachman's, McMurray's, and anterior and posterior drawer 
testing were all negative for any right knee abnormalities.  

Thereafter, when the Veteran was asked about his right knee 
at the August 2009 Board hearing, he indicated that he 
"didn't realize that it had been reviewed" on appeal, 
adding that he "was under the impression it was just [his] 
left knee" that was the focus of the hearing.

The July 2006, July 2007, and March 2009 examinations and 
other evidence of record are negative for any complaints or 
clinical findings of right knee instability or subluxation.  
Therefore, the Board finds that there is no basis for 
assigning a compensable rating under DC 5257.  

Nor is a higher rating warranted under the diagnostic 
criteria governing limitation of motion.  Diagnostic Code 
5260 provides for a 0 percent rating for flexion limited to 
60 degrees; a 10 percent rating for flexion limited to 45 
degrees; a 20 percent rating for flexion limited to 30 
degrees; and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).  Under DC 5261 
(limitation of extension of the leg), a 0 percent rating is 
warranted for extension limited to 5 degrees; a 10 percent 
rating is warranted for extension limited to 10 degrees; a 20 
percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261 (2009).  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
The only range of motion findings during the relevant appeal 
period reveal that the Veteran displayed normal flexion and 
extension in his right knee at his July 2006 predischarge 
examination and only slightly limited flexion to 125 degrees 
at the March 2009 VA examination, at which time extension 
measurements were not recorded.  Those recorded ranges of 
motion warrant no more than a 0 percent rating under DC 5260 
and DC 5261.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2009).  

Additionally, as the Veteran did not meet the criteria for a 
compensable rating under either DC 5260 or DC 5261, separate 
compensable ratings under those diagnostic codes cannot be 
assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).

Nor is there any basis for awarding a higher rating under the 
diagnostic criteria pertaining to arthritis.  The Board 
recognizes that where, as in this case, there is slight 
limitation of motion, but not enough to warrant compensation 
under the limitation of motion diagnostic codes, X-ray 
confirmation of the affected joint will warrant a 10 percent 
rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Also, 
under DC 5003, a 10 percent rating may apply where limitation 
of motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  However, X-
rays taken at the time of the Veteran's July 2007 VA 
examination were negative for degenerative joint disease or 
other right knee abnormalities.  The clinical evidence of 
record does not otherwise show that the Veteran has been 
diagnosed with right knee arthritis, nor does he so contend.  
Accordingly, the Board finds that the Veteran is not entitled 
to a higher rating under DC 5003.

Additionally, in considering the effect of additional range 
of motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right knee being limited in motion to 
the extent required for a rating higher than zero percent.  
Similarly, there is no evidence demonstrating that the right 
knee is otherwise manifested by functional limitation to the 
extent required for a compensable rating.  38 C.F.R. §§ 4.40, 
4.45 (2009); De Luca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
a compensable rating is not warranted for the Veteran's right 
knee disability.  The Board has considered whether an initial 
higher rating might be warranted at any period of time during 
the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that a rating in excess of 0 percent has not been warranted 
since date of service connection.  As the preponderance of 
the evidence is against the claim for an initial compensable 
rating, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee Scarring

Effective October23, 2008, VA amended the Schedule for Rating 
Disabilities by revising that portion of the schedule that 
addresses the skin.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2009); 67 Fed. Reg. 49590-49599 (July 31, 2002).  
VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. 
§ 5110(g) (West 2002).  However, those amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here. Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 
33422(2000); 38 U.S.C.A. § 5110(g) (West 2002).

A March 2009 rating decision granted a 10 percent rating for 
a left knee scar, effective September 30, 2006, the day 
following his separation from service.  Throughout the 
pendency of this appeal, the Veteran's left knee scar has 
been rated under DC 7804, which pertains to unstable or 
painful scars.  Other applicable diagnostic codes include DCs 
7801 (scars other than head, face, or neck, that are deep or 
that cause limited motion), 7802 (superficial scars other 
than head, face, or neck, that do not cause limited motion), 
7803 (superficial, unstable scars), and 7805 (other scars, 
rated on limitation of function of affected part).

DC 7804 provides for a maximum 10 percent disability rating 
for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A maximum 10 percent rating can 
also be awarded under DCs 7802 and 7803 where the evidence 
shows superficial scars greater in area than 144 square 
inches (929 square centimeters), or unstable superficial 
scars.  38 C.F.R. § 4.118, DCs 7802, 7803.  As the Veteran is 
already in receipt of a 10 percent rating for his left knee 
scar, however, he is not entitled to a higher rating under 
either of those rating codes.

Under DC 7801, a 10 percent rating is warranted for scars 
that are deep or that cause limited motion if the area or 
areas exceed 6 square inches (39 square centimeters).  A 20 
percent rating is warranted if the area or areas exceed 12 
square inches (77 square centimeters).  A 30 percent rating 
is warranted if the area or areas exceed 72 square inches 
(465 square centimeters).  A 40 percent rating is warranted 
if the area or areas exceed 144 square inches (929 square 
centimeters).  A deep scar is one associated with underlying 
soft tissue damage.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  38 C.F.R. 
§ 4.118, DC 7801.

Here, the record reflects that, on his July 2006 predischarge 
examination, the Veteran was found to have a residual, well-
healed, hypopigmented left knee scar measuring eight 
centimeters in length and one centimeter in width.  There 
were no findings of induration, tissue loss, adherence to the 
underlying tissue, keloid formation, hyperpigmentation, 
tenderness to palpation, or other signs of instability 
associated with the scar.  

Thereafter, the Veteran was afforded a VA scars examination 
in March 2009 in which he complained of local discomfort 
associated with his left knee scarring.  Physical examination 
revealed that a scar on the proximal anterial left tibia 
measuring 3.5 centimeters in length and 5 millimeters in 
width.  While there was local tenderness and mild keloid 
formation in the vicinity of the scar, no elevation or 
depression of the surface contour, tissue loss, inflammation, 
or edema was found.  Nor was there any evidence of 
instability or adherence to the underlying scar tissue.  
Additionally, the VA examiner noted that the Veteran had a 
slightly hypopigmented scar over the lateral aspect of his 
left knee measuring 1.5 centimeters in length and 2 
millimeters in width.  As with the other scar on his left 
lower extremity, there was no evidence of inflammation, 
elevation or depression of the surface contour, tissue loss, 
or instability.  Nor were there any other findings of 
functional loss.  Finally, the VA examiner acknowledged three 
other small scars in the vicinity of the Veteran's left knee, 
measuring 5 millimeters in length and less than 2 millimeters 
in width, which were nontender and "barely noticeable."  
Those scars were found to be entirely asymptomatic.  

The Board finds that the Veteran is not entitled to a higher 
rating for his left knee scarring.  None of the clinical 
findings during the relevant appeals period demonstrates that 
he had left knee scars that are deep or cause limited motion 
and exceed 12 square inches (77 square centimeters) in area.  
Accordingly, a higher rating of 20 percent is not warranted 
under DC 7801.  38 C.F.R. § 4.118, DC 7801.  

Nor is a higher rating warranted on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  The Board acknowledges that the Veteran has complained 
of localized discomfort in the vicinity of his left knee 
scarring.  However, the July 2006 and March 2009 examiners 
expressly found that there was no evidence of instability 
associated with any of his left knee scars.  Nor is there any 
other clinical evidence of functional limitation specifically 
attributable to those scars.  Thus, the Board has no basis to 
assign a rating in excess of 10 percent under DC 7805.  In 
any event, the Board observes that the Veteran is separately 
service connected for the residuals of anterior cruciate 
ligament (ACL) reconstruction on his left knee, an award that 
expressly contemplates the limitation of motion, restriction 
of activity, and other functional impairment associated with 
his left knee orthopedic disability.  38 C.F.R. § 4.71a, DC 
5257, 5258, 5259, 5260, 5261 (2009).  Thus, to assign the 
Veteran a higher rating for left knee scarring on the basis 
of the same symptomatology encompassed in his other service 
connection award would amount to impermissible pyramiding.  
38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259 
(1994). 

In sum, the weight of the credible evidence demonstrates that 
a compensable rating is not warranted for the Veteran's left 
knee scarring.  The Board has considered whether an initial 
higher rating might be warranted at any period of time during 
the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that a rating in excess of 0 percent has not been warranted 
since date of service connection.  As the preponderance of 
the evidence is against the claim for an initial compensable 
rating, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Foot Disability

Since the effective date of service connection, the Veteran's 
left foot disability (residuals of a fracture of the fifth 
metatarsal) has been rated noncompensably disabling under DC 
5284, which contemplates other injuries of the foot.  
38 C.F.R. § 4.71a, DC5284 (2009).  The minimum disability 
rating provided under that diagnostic code is 10 percent.  
Nevertheless, in every instance where the schedule does not 
provide a 0 percent rating for a diagnostic code, a 0 percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).

A review of the record reflects that the Veteran has been 
diagnosed with minimal degenerative joint disease of the left 
foot.  Accordingly, the Board finds that the diagnostic 
criteria pertaining to traumatic arthritis is also 
potentially applicable.  38 C.F.R. § 4.71a, DC 5010 (2009).

The Board has also considered the applicability of other 
diagnostic codes pertaining to the foot.  However, DCs 5276 
(flat feet), 5277 (weak foot, bilateral), 5278 (pes cavus), 
5279 (Metatarsalgia, anterior), 5280 (unilateral hallux 
valgus), 5281 (Hallus rigidus), 5282 (hammertoes), and 5283 
(tarsal, or metatarsal bones, malunion of, or nonunion of) 
are not applicable, as the clinical evidence does not show 
that the Veteran has any of those conditions.  Nor does the 
Veteran claim to have ever been diagnosed with or treated for 
flat feet, weak foot, pes cavus, anterior metatarsalgia, 
unilateral hallux valgus, hallux rigidus, hammertoes, 
malunion or nonunion of tarsal or metatarsal bones.

Under DC 5284, a disability rating of 10 percent is warranted 
for moderate residuals of foot injuries.  A 20 percent rating 
is warranted for moderately severe residuals of foot 
injuries.  A 30 percent rating requires severe residuals.  
Finally, actual loss of use of the foot will be evaluated as 
40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5284, Note (2009).

The Veteran's service medical record reflect that he was 
treated for a left foot injury (fracture of the fifth 
metatarsal) in 2002.  That injury had resolved by July 2006, 
when the Veteran underwent a predischarge examination.  At 
that time, no abnormalities of structure or functioning of 
the left fifth metatarsal were found on clinical examination.  
Nor were there any other complaints or clinical findings of 
left foot problems.  

At his July 2007 VA examination, the Veteran did not report 
any problems with respect to his left foot, and on physical 
examination both feet were found to be normal.  X-rays 
revealed minimal degenerative joint disease of the left foot.  
Nevertheless, in the absence of any complaints or significant 
clinical abnormalities, the VA examiner found that the 
Veteran's "condition after fracture of the left foot in the 
military was now okay."

Thereafter, the record reflects that the Veteran underwent a 
VA bones examination in March 2009 at which he reported a 
history of rare left foot problems manifested by dull aching 
pain, but denied any current symptomatology with respect to 
that extremity.  Physical examination was negative for any 
findings of tenderness or limitation of motion affecting the 
left foot.  Based on the results of the examination and a 
review of the claims folder, including the July 2007 X-ray 
report, the Veteran was diagnosed with remote residuals of a 
left fifth metatarsal fracture with mild degenerative 
arthritis, but no gross deformities.  Thereafter, at his 
August 2009 Board hearing, the Veteran testified that severe 
weather changes caused his left foot to be painful, but 
denied any other current symptoms. 

Based on a careful review of the evidence, the Board finds 
that an initial compensable rating for the Veteran's left 
foot disability is not warranted under DC 5284.  While the 
Veteran has a history of an in-service left fifth metatarsal 
fracture, the reports of his predischarge and July 2007 and 
March 2009 VA examinations show that injury has healed 
without any residual disability.  Moreover, while the Veteran 
has reported a history of "rare, dull aching" left foot 
pain triggered by severe weather changes, he has repeatedly 
denied any other current symptomatology with respect to that 
extremity.  Given the overall absence of any significant 
reported symptoms or clinical findings of current left foot 
problems, the Board finds that the preponderance of the 
evidence does not show that the Veteran has moderate 
residuals of a left foot injury sufficient to warrant a 
higher rating of10 percent under DC 5284.

Nor is a higher initial rating for arthritis warranted under 
DC 5010.  Arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2009).  
However, while the Veteran has been shown on X-ray to have 
minimal arthritis in his left foot that is attributable to 
his in-service foot injury, no limitation of motion, 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion with respect to the 
left foot, has been demonstrated.  In the absence of 
limitation of motion, DC 5003 requires X-ray evidence of 
arthritis in two minor joint groups in order for a higher 10 
percent rating to be assigned.  For the purpose of rating 
disabilities due to arthritis, the metatarsal joints are 
considered only a single group of minor joints.  38 C.F.R. 
§ 4.45 (2009).  Therefore, a compensable disability rating 
based on arthritis of that one group of minor joints cannot 
be assigned.  38 C.F.R. § 4.71a, DC 5003 (2009).  

Additionally, in considering the provisions of DeLuca v. 
Brown, the Board acknowledges the Veteran's complaints of 
occasional flare-ups of left foot pain, but notes that they 
have reportedly occurred only after severe weather changes.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there is 
no indication that such occasional flare-ups of left foot 
pain have been found to result in any limitation of motion, 
including on repetitive use.  Indeed, the Veteran's reports 
of "rare problems with dull aching pain" in response to 
weather-related changes do not, when viewed in conjunction 
with the medical evidence, tend to establish pain, weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an initial higher rating at any 
time since the date of service connection.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In sum, the weight of the credible evidence demonstrates that 
a compensable rating is not warranted for the Veteran's left 
foot disability.  The Board has considered whether an initial 
higher rating might be warranted at any period of time during 
the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that a rating in excess of 0 percent has not been warranted 
since date of service connection.  As the preponderance of 
the evidence is against the claim for an initial compensable 
rating, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2009).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based, as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).  However, the Board finds in this case 
that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that he 
is unable to work due to his service-connected disabilities.  
However, he testified at his August 2009 Board hearing that 
the particular disabilities that prevent him from obtaining 
and maintaining gainful employment are his left knee 
orthopedic disability and sleep apnea, which are not on 
appeal.  The Veteran has not contended, nor does the evidence 
of record suggest, that his service-connected left knee scars 
and left foot and right knee disabilities result in any 
occupational impairment beyond that contemplated in the 
disability ratings that have already been assigned for those 
conditions.  Additionally, those conditions also have not 
been shown to warrant frequent or, indeed, any periods of 
hospitalization throughout the relevant appeals period, or to 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board finds 
that remand for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Duties to Notify and Assist

The Veteran's claims for compensable ratings for his right 
knee and left foot disabilities and left knee scarring arise 
from his disagreement with the initial evaluation assigned 
following the grants of service connection.  Once service 
connection is granted, the claim is substantiated.  
Additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA medical records, and afforded him 
predischarge and VA examinations in July 2006, July 2007, and 
March 2009 with respect to the issues on appeal.  In 
addition, the Veteran was afforded the opportunity to testify 
before the Board at an August 2009 hearing.  He has not 
indicated that he has received additional treatment for his 
service-connected right knee and left foot disabilities and 
left knee scarring.  The Board thus concludes that there are 
no additional treatment records outstanding with respect to 
those claims.  The Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial compensable rating for a right knee disability is 
denied.

An initial compensable rating for left knee scarring is 
denied.

An initial compensable rating for a left foot disability is 
denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the adjudication of the 
Veteran's claims for initial compensable ratings for 
hypertension, GERD with hiatal hernia, bilateral tinea pedia, 
and carpal tunnel syndrome of the right wrist and service 
connection for TMJ and migraine headaches.

The Veteran, in written statements and testimony before the 
Board, asserts that his service-connected hypertension, GERD 
with hiatal hernia, bilateral tinea pedia, and carpal tunnel 
syndrome have all worsened since his most recent examinations 
for those disabilities.  

On his July 2006 predischarge examination, the Veteran 
reported that he had been diagnosed with hypertension in 2000 
and that his current symptoms included dizziness and 
headaches.  It was noted that he had been prescribed 
medication for hypertension since 2000 and that, 
notwithstanding his reported symptoms, he experienced no 
functional impairment as a result of that disability.  
Significantly, while the predischarge examiner noted the 
Veteran's reported in-service symptoms, that examiner did not 
indicate that he had reviewed the service medical records.  
Subsequent VA medical records show that the Veteran has 
received ongoing treatment for hypertension.  He testified at 
his August 2009 Board hearing that he was hospitalized in May 
2008 and again January 2009 after his "blood pressure shot 
up," and that, within the last three months, he had been 
prescribed new medication to address his worsening symptoms.

Regarding the Veteran's GERD with hiatal hernia, the record 
shows that, on his July 2006 predischarge examination, the 
Veteran reported that this condition had existed since 1997 
but did not result in dysphagia or weight loss or otherwise 
affect his overall health.  He denied ever receiving 
esophageal dilation treatment and indicated that he was not 
currently on medication for any GERD-related symptoms.  
Clinical examination revealed evidence of a small sliding 
hiatal hernia as well as spontaneous GERD in the mid-thoracic 
esophagus while the Veteran was lying down.  No other 
abnormalities were found with respect to his gastrointestinal 
tract.  At a VA examination one year later, the Veteran 
complained of weekly heartburn, which was treated with 
medication.  Subsequent VA medical records dated in December 
2007 contain a diagnosis of GERD, but indicate that physical 
examination at that time was negative for any 
gastrointestinal or digestive problems.  At his August 2009 
Board hearing, the Veteran testified that, although he was 
currently prescribed medication for GERD, he experienced 
symptomatic flare-ups that were precipitated by stress and 
eating spicy foods.

With  respect to his bilateral foot rash, the Veteran 
indicated at his July 2006 predischarge examination that the 
condition had persisted since 1999 and was manifested by 
"itching, shedding, and crusting" skin on his feet.  While 
the disability was chronic in nature, it did not require 
medical treatment or result in functional impairment.  
Physical examination resulted in a diagnosis of exfoliated 
tinea pedis lesions covering approximately one percent of his 
total body surface.  A subsequent VA scars examination in 
March 2009 was negative for any scarring on this Veteran's 
feet.  Thereafter, at his August 2009 hearing, Veteran 
testified that he was currently prescribed cortisone to treat 
his bilateral foot rash.  The Veteran stated that, while the 
rash occasionally cleared up for a week or month, it always 
returned for six to seven months.  He further stated that the 
disability required him to change his socks at least twice a 
day and prevented him from going anywhere without a backup 
pair of socks with shoes.

Turning to the Veteran's carpal tunnel claim, the record 
shows that at his July 2006 predischarge examination, he 
reported that he had undergone carpal tunnel release surgery 
on his right wrist in April of that year.  He denied any 
functional impairment as a result of that disability and 
exhibited full range of motion in his right wrist and hand.  
The Veteran then underwent a July 2007 VA examination, which 
included an electromyography (EMG) that revealed mild 
peripheral neuropathy of the left wrist, but not of the 
right.  There were no complaints or clinical findings of 
paralysis or neuritis with respect to the right upper 
extremity.  On a subsequent VA scars examination in March 
2009, the Veteran was found to have a slightly hypopigmented, 
but nontender scar on his right wrist measuring 5 centimeters 
in length and 2 millimeters in width.  However, that 
examination did not include any other clinical findings with 
respect to the wrist.  Thereafter, the Veteran indicated at 
his August 2009 Board hearing that he was experiencing 
occasional pain and numbness in his right hand as well as a 
loss of strength manifested by an inability to grip narrow 
objects, like a pen or pencil, and a tendency to drop things.  
He also stated that he was prescribed medication to treat his 
symptoms.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's July 2006 predischarge and July 
2007 VA examinations are somewhat stale, and the March 2009 
VA scars examination did not address all the symptoms 
associated with the disabilities for which he is seeking 
initial compensable ratings.  Moreover, the Veteran has 
indicated that his hypertension, GERD with hiatal hernia, 
bilateral tinea pedis, and right wrist carpal tunnel syndrome 
have all increased in severity since his prior examinations 
and require ongoing treatment.  Because it thus appears that 
there may have been a significant change in the Veteran's 
service-connected disabilities, the Board finds that new 
examinations are in order to address their current nature, 
extent, severity and manifestations.  Moreover, noting that 
the July 2006 presdischarge examiner apparently did not 
review the Veteran's medical records, the Board finds that, 
on remand, he should be afforded VA examinations that include 
a review of all pertinent evidence in the claims folder.  To 
ensure a thorough examination and evaluation, the Veteran's 
complaints must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Furthermore, in light of the 
Veteran's aforementioned testimony, those examinations should 
include specific findings regarding any functional 
limitations related to those service-connected disabilities.

The Veteran's right wrist carpal tunnel syndrome has been 
rated under DC 8515 (paralysis of the median nerve), the 
record reflects that this disability is also productive of 
hypopigmented scarring.  Scars not of the head, face, or 
neck, are rated under DCs 7801, 7802, 7803, 7804, and 7805.  
38 C.F.R. § 4.118, DCs 7801- 7805.  As the Veteran is not 
separately service connected for any right wrist scar, the 
Board finds that the above diagnostic codes are potentially 
applicable to his right wrist claim and that additional VA 
examinations with specific findings responsive to those 
diagnostic codes are needed to fully and fairly evaluate the 
severity of his service connected disability.  Thereafter, 
the Veteran's right wrist claim should be readjudicated with 
appropriate consideration of all applicable rating criteria. 

A remand is also warranted with respect to the Veteran's 
claims for service connection for TMJ and migraine headaches.  
The Veteran testified at his August 2009 Board hearing that 
he had experienced TMJ symptoms, manifested by jaw pain, 
teeth grinding, and difficulty opening his mouth, since 
having his wisdom teeth extracted during boot camp.  He 
stated that he had been fitted with a night guard at a Navy 
dental clinic, but acknowledged that this was the only in-
service treatment he had received "due to the limited number 
of specialists for TMJ."  Additionally, the Veteran asserted 
that his migraine headaches had developed in service at the 
same time as his TMJ and that "at times [they] got so bad 
that [he had] to wear ear plugs around normal operating 
conditions just muffle the normal sounds of people talking."  
He further contended that his headaches were related to his 
service-connected hypertension.

The Veteran's service medical records show that he was 
treated for TMJ in January 2002, but did not seek further in-
service treatment for that condition.  At his July 2006 
predischarge examination, the Veteran complained of "painful 
popping" and occasional locking of his lower jaw and 
indicated that he wore a night guard.  However, physical 
examination and X-rays were negative for any jaw 
abnormalities and the examiner specifically determined that a 
diagnosis of TMJ was not supported by the clinical findings.  
Subsequent VA medical records dated in May 2008 reflect that 
the Veteran has reported a history of TMJ and wearing a night 
guard, but has not sought other treatment for his symptoms.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In view of the service medical records showing in-service 
treatment for TMJ and the Veteran's complaints of jaw pain 
and related symptoms, which reportedly require him to wear a 
night guard and have persisted since his wisdom teeth were 
removed during boot camp, contrasted with the July 2007 
predischarge examiner's finding that a diagnosis of TMJ was 
not warranted, it remains unclear to the Board whether the 
Veteran currently has the disorder and, if so, whether it was 
caused or aggravated in service.  Accordingly, the Board 
finds that a remand for an examination and opinion addressing 
the etiology of any current jaw disability is necessary in 
order to fairly address the merits of his claim.

An additional VA etiological examination and opinion is also 
warranted with respect to the Veteran's headaches claim.  His 
service medical records indicate that he occasionally sought 
treatment for head pain in service, but was not diagnosed 
with migraines.  On his July 2006 predischarge examination, 
the Veteran was diagnosed with migraine headaches based on 
his reported history.  Significantly, however, clinical 
findings were negative for any cranial nerve problems and the 
July 2006 examiner did not indicate that his diagnosis of 
migraines as predicated on a review of the Veteran's service 
medical records or other pertinent medical evidence.  The 
record thereafter shows that the Veteran has sought treatment 
for headaches associated with hypertension.  However, his VA 
medical records dated from July 2006 to March 2009 do not 
reveal a current diagnosis of migraine headaches or other 
neurological condition.

The Veteran has not yet been afforded a VA examination to 
address his claim for service connection for migraine 
headaches.  The Board recognizes that he was diagnosed with 
migraines at his July 2006 predischarge examination.  
However, there were no clinical findings of cranial nerve or 
other neurological problems and the July 2006 examiner 
appears to have based the diagnosis of migraines on the 
Veteran's unsubstantiated statements.  Thus, that diagnosis 
is no more probative than the facts alleged by the Veteran 
himself.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(Medical opinions stating may or may not are speculative); 
Swann v. Brown, 5 Vet. App. 229 (1993). Moreover, the July 
2006 examiner did not indicate that he had reviewed the 
Veteran's pertinent clinical records in the Veteran's claims 
folder.  The Board therefore finds that the April 2006 VA 
examination is too speculative to warrant a grant of service 
connection for migraines.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  To ensure a thorough examination and evaluation, 
the Veteran's current complaints of headaches  must be viewed 
in relation to their history.  38 C.F.R. § 4.1 (2009).

In light of the Veteran's in-service and post-service 
treatment for headaches, but in the absence of any competent 
medical evidence showing that he has a current diagnosis of 
migraines or that such a condition was caused or aggravated 
in service, the Board finds that a remand for an VA 
etiological examination and opinion, with a review of the 
claims folder, is necessary with respect to that claim.  

Additionally, the Veteran has indicated that his migraine 
headaches arose at the same time as his TMJ and are also 
related to his service-connected hypertension.  The Board is 
required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part 
of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Due to 
the similarity of facts surrounding the alleged onset of the 
Veteran's migraines and TMJ, and his assertion of a causal 
relationship between his headaches and hypertension, the 
Board finds that, based on the record, VA must consider 
whether service connection for migraine headaches is 
warranted as secondary to hypertension or to TMJ, if the 
latter is found to be related to service.   Accordingly, the 
Board finds that, on remand, a VA examiner should provide an 
opinion as to whether or not any current migraine headaches 
were caused or aggravated by the Veteran's TMJ or his 
service-connected hypertension.

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The Veteran testified at his August 2009 
Board hearing that he was currently receiving treatment for 
the service-connected conditions that are being remanded as 
well as for a number of other service and nonservice-
connected disabilities.  However, no VA medical records dated 
since March 2009 have yet been associated with the claims 
folder. Because it appears that there are outstanding VA 
medical records dated after that date that may contain 
information pertinent to his claims, those records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all VA treatment records dated from 
April 2009 to the present.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination to 
determine the current severity of his 
service-connected hypertension.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
rationale for all opinions should be 
explained.  Specifically, the VA examiner's 
opinion should address the following: 

a)  Conduct all necessary tests, to 
include blood pressure readings. 

b)  Specify whether the Veteran's service-
connected hypertension requires continuous 
medication for control.  

c)  State how the Veteran's hypertension 
impacts his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10.

3.  After obtaining the above records, 
schedule the Veteran for a VA examination to 
determine the current severity of his 
service-connected gastrointestinal 
disability (GERD with hiatal hernia).  The 
examiner should review the claims folder and 
should note that review in the report.  The 
rationale for all opinions should be 
explained.  Specifically, the VA examiner's 
opinion should address the following: 

a)  Identify all current pathology related 
to the Veteran's esophagus, stomach, and 
intestines.

b)  Specifically state whether his current 
symptoms include any of the following:  
persistently recurrent epigastric distress 
with dysphagia, pyrosis, regurgitation 
accompanied by substernal or arm or 
shoulder pain, vomiting, material weight 
loss, hematemesis, or melena with moderate 
anemia.  

c)  State whether his current symptoms are 
productive of mild, moderate, moderately 
severe, or severe impairment of health, or 
are manifested by anemia and weight loss.   

d)  Note whether the Veteran's service-
connected gastrointestinal disability is 
manifested by any incapacitating episodes 
and, if so, the duration and frequency of 
such episodes.

e)  Indicate how that service-connected 
gastrointestinal disability impacts the 
Veteran's activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10.

4.  After obtaining all outstanding VA 
treatment records, schedule the Veteran for 
VA examination to determine the current 
severity of his service-connected bilateral 
foot rash (tinea pedia).  The examiner 
should review the claims folder and should 
note that review in the report.  The 
rationale for all opinions should be 
explained.  Specifically, the VA examiner's 
opinion should address the following: 

a)  Identify all current pathology related 
to the Veteran's service-connected foot 
rash.  

b)  Specify the location and extent of the 
foot rash in terms of a percentage of the 
body and a percentage of exposed areas, 
and the frequency that systemic therapy, 
such as corticosteroids or 
immunosuppressive drugs, have been 
required during the past 12-month period.  

c)  State whether the foot rash is 
manifested by exfoliation, exudation, or 
itching involving an exposed surface or 
extensive area; constant exudation or 
constant, extensive lesions, or marked 
disfigurement; systemic or nervous 
manifestations and ulceration, extensive 
exfoliation, or extensive crusting; or 
whether it is exceptionally repugnant.  

d)  Indicate whether the Veteran has 
experienced any flare-ups of his skin rash 
during the last year.  

e)  Note whether the Veteran's foot rash 
is productive of scarring and specify the 
size of any scar, whether it causes 
limitation of motion, is unstable or 
superficial, and whether it limits 
function.  If limitation of function is 
shown, state what motions or functions are 
limited and to what extent.

f)  State how the Veteran's service-
connected foot rash impacts his activities 
of daily living, including his ability to 
obtain and maintain employment.  38 C.F.R. 
§ 4.10.

5.  After obtaining all outstanding VA 
treatment records, schedule the Veteran for 
VA examination to determine the current 
severity of his service-connected right 
wrist disability (carpal tunnel syndrome).  
The examiner should review the claims folder 
and should note that review in the report.  
The rationale for all opinions should be 
explained.  Specifically, the VA examiner's 
opinion should address the following: 

a)  Describe all neurological 
symptomatology due to the appellant's 
service-connected right wrist disability.  
The diagnostic criteria applicable to 
nerve impairment distinguish the types of 
paralysis: complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With those categories in mind, 
classify the appellant's right wrist 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  Explain 
the meaning of any abnormal results that 
are obtained.  In addition, explain how 
any abnormal test result classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to the service-
connected right wrist disability. 

b)  Note whether the Veteran's right wrist 
disability is productive of scarring and 
specify the size of any scar, whether it 
causes limitation of motion, is unstable 
or superficial, and whether it limits 
function.  If limitation of function is 
shown, state what motions or functions are 
limited and to what extent.

c)  Discuss how the Veteran's right wrist 
disability impacts his activities of daily 
living, including his ability to obtain 
and maintain employment.  38 C.F.R. § 
4.10. 

6.  After obtaining all outstanding VA 
treatment records, schedule the Veteran for 
a VA examination to determine the nature and 
etiology of any current jaw disability.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all evidence 
of record, including the Veteran's written 
statements and testimony that he developed 
TMJ and was fitted with a night guard after 
he had his wisdom teeth removed during boot 
camp.  The examiner should also consider the 
service medical records showing treatment 
for TMJ, the July 2006 predischarge 
examiner's finding that a diagnosis of TMJ 
or other jaw disability was not warranted, 
and the post-service VA medical records 
showing a reported history of TMJ, but no 
current treatment.  Additionally, the VA 
examiner should acknowledge and discuss the 
Veteran's reports of a continuity of 
symptomatology of TMJ since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The 
VA examiner's opinion should specifically 
address the following: 

a)  Diagnose all current jaw disabilities, 
to specifically include TMJ.

b)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current jaw disability is causally or 
etiologically related to the TMJ for which 
the Veteran sought treatment in service.  

c)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current jaw disability was either 
caused by or aggravated beyond its natural 
progression when the Veteran had his 
wisdom teeth removed in boot camp, or is 
otherwise related to service.

7.  After obtaining all outstanding VA 
treatment records, schedule the Veteran for 
a VA examination to determine the nature and 
etiology of any current headache disability.  
The examiner should review the claims folder 
and should note that review in the report.  
The examiner should provide a rationale for 
the opinion and reconcile it with all 
evidence of record, including the Veteran's 
written statements and testimony that he 
suffers from migraine headaches that had 
their onset in service at the same time that 
he developed TMJ, and that those headaches 
are caused or aggravated by his service-
connected hypertension.  The VA examiner 
should also consider the service medical 
records showing occasional treatment for 
head pain, the July 2006 predischarge 
examination that was negative for any 
clinical findings of neurological 
abnormalities but contained a diagnosis of 
migraines based on the Veteran's reported 
history, and his post-service medical 
records showing occasional treatment for 
headaches associated with hypertension.  
Additionally, the VA examiner should 
acknowledge and discuss the Veteran's 
reports of a continuity of symptomatology of 
migraine headaches since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007). The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose all current headache 
disabilities, to specifically include 
migraines.

b)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current headache disability is 
causally or etiologically related to the 
head pain for which the Veteran sought 
treatment in service.  

c)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current headache disability was either 
caused by or aggravated beyond its natural 
progression by TMJ.

d)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current headache disability was either 
caused by or aggravated beyond its natural 
progression by the Veteran's service-
connected hypertension, or is otherwise 
related to service.

8.  Then, readjudicate the claims remaining on appeal.  
If any aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of the case that 
notifies him of the applicable rating criteria with 
respect to his gastrointestinal and right wrist 
disabilities, including Diagnostic Codes (DCs) 7305 
(duodenal ulcer) and 7346 (hiatal hernias), and DCs 
7801, 7802, 7803, 7804, 7805 (scars not of the head, 
face, or neck) and DC 8515 (paralysis of the median 
nerve).  38 C.F.R. §§ 4.114, 4.118, 4.124a, DCs 7305, 
7346, 7801, 7802, 7803, 7804, 7805, 8515 (2009).  Allow 
the appropriate time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


